Citation Nr: 0809092	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  00-22 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on inactive duty for training from 
December 1974 to May 1975 and on active duty for training 
from June 14th to June 26th, 1975.  He also served on active 
military duty from December 1978 to July 1983 and from 
November 1990 to May 1991.  He had additional periods of 
active duty for training and inactive duty for training in 
the United States Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a psychiatric disability, to include post-traumatic 
stress disorder (PTSD).  

In July 2004, the Board remanded this issue to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.  Following 
completion of the requested actions, as well as a continued 
denial of the veteran's claim, the AMC returned his appeal to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran did not serve in combat and does not have 
PTSD.  

2.  The veteran did not exhibit a psychiatric disability in 
service or a psychosis within one year of separation from 
service, and no such disorder is in any way associated with 
his active duty.  


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
or aggravated in service, and a psychosis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In October 2002, May 2003, July 2004, and June 2005 letters 
in the present case, VA provided the veteran with the 
criteria for his service connection claim.  Additionally, the 
correspondence notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letters informed the veteran of 
his opportunity to submit "additional information or 
evidence," "additional evidence or the evidence itself," 
"any other evidence or information that . . . [he] think[s] 
. . . [would] support . . . [his] claim," "any evidence in 
. . . [his] possession that pertains to . . . [his] claim" 
as well as "records or evidence . . . need[ed] to support 
the benefit . . . claimed on appeal."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In September 2007, the AMC informed the veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed in the following decision, the Board finds that 
the evidence of record does not support a grant of the 
veteran's service connection claim.  Consequently, no rating 
or effective date will be assigned.  Thus, the Board finds 
that there can be no possibility of any prejudice to the 
veteran in proceeding with the issuance of a final decision 
of the service connection claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the adequate VCAA notification letters were clearly 
provided to the veteran after the initial denial of his 
service connection claim in August 2000.  In any event, the 
veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, on multiple occasions, and most recently in 
September 2007, the service connection claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was issued.  Consequently, the Board finds that 
nothing about the evidence or any response to the RO's 
notification suggests that the service connection issue 
adjudicated in this decision must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim adjudicated in this decision.  The veteran 
has been accorded a pertinent VA examination.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection claim on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as a psychosis, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

Throughout the current appeal, the veteran has contended that 
service connection is warranted for a psychiatric disability 
variously diagnosed as a major depressive disorder, an 
adjustment disorder, dysthymic disorder, and PTSD.  He 
maintains that he incurred such problems as a result of his 
Persian Gulf service and that he has experienced pertinent 
symptomatology since that active duty, even though he did not 
receive a relevant diagnosis until 1998.  See, e.g., June 
2001 hearing transcript (T.) at 1-14.  Specifically, he 
asserts that, in approximately February 1991 while stationed 
with the 8th Tank Battalion, 6th Marine Regiment, 2nd Marine 
Division in Saudi Arabia and Kuwait, he arrived late to an 
assembly area prior to an assault and found that none of his 
fellow servicemen had dug holes to secure their positions.  
See T. at 1-3.  

In a report received at the RO in July 2000, a private 
psychologist explained that he had interviewed the veteran on 
three separate occasions between March and April 1996 and 
that he (the doctor) had reviewed the veteran's VA records 
"from August 3, 1999 through March 8, 1999."  The 
psychologist noted that the veteran had been involved in 
"very harrowing circumstances" during his "Gulf War 
service" and diagnosed, on Axis I, an acute anxiety disorder 
and chronic PTSD.  

In an October 2000 report, this same psychologist explained 
that he had interviewed the veteran on three separate 
occasions between March and April 2000 and had reviewed the 
veteran's VA records dated from August 1999 to March 2000.  
The psychologist reiterated the diagnosis of chronic PTSD 
based on the veteran's "very harrowing" service in the Gulf 
War.  

In addition, at an April 2004 VA outpatient treatment 
session, the veteran described an episode of combat trauma in 
which he "took cover during a SCUD missile attack" as well 
as "the chronic, gnawing high levels of stress typically 
reported by field officers who are responsible for groups of 
men in a potentially lethal combat zone."  The examining VA 
staff psychologist diagnosed, on Axis I, chronic PTSD and a 
dysthymic disorder.  

Significantly, however, the totality of the evidence of 
record confirms that the veteran has a psychiatric disability 
other than PTSD.  Specifically, according to the service 
medical records, a psychiatric evaluation that the veteran 
underwent in December 1981 during divorce and child custody 
proceedings provided "no psychiatric or psychological basis 
to suggest that he . . . [was] unfit as a father."  Multiple 
service examinations periodically conducted thereafter 
included objective evaluation findings of a normal 
psychiatric system as well as the veteran's denial of ever 
having experienced frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  

At a VA Persian Gulf examination conducted in December 1993, 
the veteran denied having a history of psychiatric pathology, 
including any flashbacks or nightmares.  He described marital 
problems and also stated that he was "overwhelmed" with 
increased responsibilities and deceased manpower at work and 
that this feeling was "not . . . related to [his] Gulf War 
[experiences]."  The examiner diagnosed stress possibly 
related to work and marital conflict.  

VA medical records dated from July 1998 through August 2007 
reflect outpatient psychiatric treatment and evaluation for a 
psychiatric disability variously diagnosed as recurrent 
depression, a major depressive disorder, an adjustment 
disorder, marital problems, and a dysthymic disorder.  
Significantly, in June 2007, the veteran underwent a VA 
examination at which time he reiterated his in-service 
stressor but denied "any significant combat exposure."  
After reviewing the claims folder and interviewing the 
veteran, the examiner diagnosed a major depressive disorder 
and specifically concluded that the veteran does not meet the 
criteria for a diagnosis of PTSD.  

Accordingly, the Board finds that a preponderance of the 
evidence of record clearly supports the conclusion that the 
veteran has a psychiatric disability variously defined as 
recurrent depression, a major depressive disorder, an 
adjustment disorder, marital problems, and a dysthymic 
disorder-rather than PTSD.  In fact, in April 2006, the 
United States Marine Corps Personnel Management Support 
Branch was unable to confirm the veteran's reported 
in-service stressor "due to the lack of specific combat 
incident" as he had described.  In any event, without 
competent evidence of PTSD, consideration of any association 
between the veteran's in-service stressor and current 
symptomatology and of the credibility of any supporting 
evidence that the claimed in-service stressor actually 
occurred is not necessary.  38 C.F.R. § 3.304(f) (2007).  
Indeed, without competent evidence of a diagnosed disability, 
service connection for the disorder cannot be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which 
the Court held that, in the absence of proof of a present 
disability, there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  

With regard to the claim for service connection for a 
psychiatric disability other than PTSD, the Board notes that, 
in an October 1998 letter, a private physician stated that he 
had previously treated the veteran "both before and after 
his military service" and that, before the veteran left for 
his Gulf War service in 1991, he "functioned well."  The 
physician further explained that, "o[n] his [the veteran's] 
return, . . . [h]e appeared quite depressed, much less 
functional."  According to the doctor, the veteran then 
became more reclusive and refused to return for follow-up 
treatment.  The physician assessed a major depressive 
disorder and concluded that the veteran was seriously ill 
upon his return from his Persian Gulf service.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Significantly, as the 
Board has discussed in this decision, despite the veteran's 
assertions of continued psychiatric symptomatology since 
service, medical records are absent for treatment for a 
diagnosed psychiatric disability until several years after 
discharge from service.  The physician did not acknowledge 
review of the veteran's claims folder (including the service, 
and post-service, medical records contained therein).  
Although the October 1998 physician referenced pre-, and 
post-, Gulf War treatment of the veteran, the doctor 
specializes in internal medicine and is not a psychiatrist.  
Further, the doctor did not specifically state that he had 
rendered psychiatric treatment to the veteran either before 
or after service.  In any event, the physician admitted that 
the veteran did not return for follow-up treatment after his 
return from the Gulf War.  As such, the Board does not find 
the October 1998 private physician's statement (as to a 
potential association between the veteran's currently 
diagnosed psychiatric disability and his active military 
duty) to be probative.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); & 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (in which the 
Court held that medical opinions have no probative value when 
they are based on an inaccurate factual predicate, such as 
the veteran's self-reported and inaccurate history).  

Significantly, the VA examiner who subsequently reviewed the 
veteran's claims folder, interviewed him, and diagnosed a 
major depressive disorder in partial remission in June 2007 
provided, two months later, an addendum that discussed the 
etiology of this diagnosed disability.  Specifically, in the 
August 2007 addendum, the examining psychologist concluded 
that the veteran's diagnosed psychiatric disability was "not 
caused by or a result of military service."  In support of 
this conclusion, the psychologist cited the absence of 
"objective data" supportive of such a nexus.  Indeed, as 
previously stated herein, medical evidence of record shows no 
psychiatric treatment until the mid- to late-1990s (several 
years after the veteran's separation from active military 
duty).  

No competent evidence refuting the August 2007 medical 
opinion has been presented.  Based on such evidentiary 
posture, the preponderance of the evidence is clearly against 
the veteran's claim for service connection for a psychiatric 
disability other than PTSD.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


